DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
	With regard to independent claim 1: Applicant discloses a hermetically sealed flow-through reactor for non-oxidative thermal degradation of rubber containing waste into a char product, the reactor comprising a unitary cylindrical body with an internal cylindrical surface, an inlet air lock chamber, an outlet air lock chamber, a heating zone, a first thermal reaction zone downstream of the heating zone, a second thermal reaction zone downstream of the first thermal reaction zone, and a cooling zone downstream of the second thermal reaction zone, wherein the heating zone, the first thermal reaction zone, the second thermal reaction zone, and the cooling zone are all arranged between the inlet airlock chamber and the outlet airlock chamber, and wherein the heating zone, the first thermal reaction zone, the second thermal reaction zone, and the cooling zone are all disposed within the unitary cylindrical body.
However, there is nothing in the claims which necessitates that the reactor as claimed comprise a unitary cylindrical body that houses all of the heating zone, the first thermal reaction zone, the second thermal reaction zone, and the cooling zone.
On the other hand, there is a limitation in independent claim 1 to “a screw auger located within the reactor, the screw [auger] configured to rotate in 25both the forward and reverse directions to agitate and transport the rubber containing waste through the at least two thermal reaction zones in both the forward and reverse directions and to the outlet,” (emphasis added). This limitation explicitly requires that the auger be disposed so as to convey waste through both the first and second thermal reaction zones. Furthermore, by reciting that the auger transports waste “to the outlet”, this limitation implicitly requires that the auger be disposed so as to convey waste through the cooling zone, as well, as the cooling zone is claimed to be downstream of the to thermal reaction zones and upstream of outlet airlock chamber. Therefore, at the very least, there is an implicit requirement in independent claim 1 that the claimed auger be disposed so as to pass through all of the first thermal reaction zone, the second thermal reaction zone, and the cooling zone. In other words, independent claim 1 implicitly requires that a unitary auger pass through all of the first thermal reaction zone, the second thermal reaction zone, and the cooling zone in a manner so as to allow said unitary auger to transfer waste through all of said zones and to the outlet.
In view of the forgoing, independent claim 1 and its dependents have been interpreted as requiring that the screw auger passes through all of the first thermal reaction zone, the second thermal reaction zone, and the cooling zone in a manner so as to allow said screw auger to transfer waste through all of said zones and to the outlet.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “control system” in claim 11, and the “gas extraction system” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “control system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “control” and “configured to heat each thermal reaction zone to the operating temperature, and communicate with a gas extraction system to maintain each thermal reaction zone at a negative operating pressure” and “configured to control rate of rotation of the auger, and to operate the screw auger in both the forward and reverse directions” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to uncover any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would easily recognize the control system as being a controller, e.g. a computer controller or a PLC. 
Accordingly, the claimed “control system” has been interpreted as a controller, as well as equivalents thereof.

Claim limitation “gas extraction system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “gas extraction” and “to maintain each thermal reaction zone at a negative operating pressure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Reaction gases including the volatilised sulfur and/or sulfur compounds are extracted from the system via gas extraction pipe 116 and sent to a condenser 118 via exhaust manifold 120 and gas extraction blower 122 where any condensable fraction is separated and stored in storage tank 124 and any non-condensable fractions are flared in burner 126. To this end, the gas extraction blower is operated to apply a suction pressure (or negative pressure) to the reactor 112. Primarily, the gas generated in the first reaction zone is a non- condensible gas that includes gaseous sulfur and/or sulfur compounds, which when flared form sulfur oxides (SOX). However, some depolymerisation of rubber into volatile organic compounds (VOC) may occur, and these VOCs can be separated as a condensable fraction,” (page 20 Lines 16-26). 
Accordingly, the claimed “gas extraction system” has been interpreted as a system comprising a plurality of gas extraction pipes, a gas extraction blower, an exhaust manifold establishing fluid communication between the gas extraction blower and the plurality of gas extraction pipes, and condenser in fluid communication with an outlet of the gas extraction blower, and a burner 126 in fluid communication with a gas outlet of the condenser, as well as equivalents thereof.

Claim Objections
Claims 1, 4, 7, and 13 are objected to because of the following informalities:  
With regard to claim 1: In line 23, replace “augur” with --auger--.
With regard to claim 1: In line 28, insert --a-- between “surface of the reactor in” and “close relationship”.
With regard to claim 4: In line 2, insert --and-- after “pre-heat the rubber containing waste,” and before “wherein the heating zone”.
With regard to claim 7: The phrase “the rate and direction of the screw auger is controllable,” is grammatically incorrect, and should instead read as -- the rate and direction of the screw auger are controllable--.
With regard to claim 13: The word --and-- should be added to the end of line 6 after the comma, i.e. such that line 6 were to recite --gases into a liquid product, and --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein each thermal reaction zone is provided with: one or more heating elements controllable to heat the thermal reaction 20zone to an operating temperature for mediating the non-oxidative thermal degradation of rubber in the rubber containing waste,” in lines 17-20.
	It is unclear if “each thermal reaction zones” includes the first and second thermal reactions zones recited earlier in claim 1. Presumably, such is Applicant’s intention.
	More importantly, it is unclear if “an operating temperature for mediating the non-oxidative thermal degradation of rubber in the rubber containing waste” includes “the first operating temperature”, recited in lines 9-10 of claim 1, and “the second operating temperature different to the first operating temperature” in line 13 of claim 1. Presumably, such is Applicant’s intention. However, if such is Applicant’s intention, the fact that the claim uses the term “an operating temperature” to reference multiple distinct operating temperatures raises clarity issues, as the term “an operating temperature” appears to refer merely to a single operating temperature. 
	Applicant should amend claim 1 as appropriate to clarify the relationship between the first operating temperature (of lines 9-10), the second operating temperature (of line 13), and the operating temperature of line 19.
Claim 1 recites the limitation "the forward and reverse directions" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --forward and reverse directions--.
Claim 1 recites the limitation "the clearance space is 7mm or less" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, this limitation is redundant in view of lines 30-32 of claim 1.
To overcome this rejection, Applicant should delete the phrase --such that the clearance space is 7mm or less-- in line 28.
Claim 1 recites the limitation "the hermetically sealed cylindrical reactor" in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim.
The claim previously recites “a hermetically sealed flow-through reactor” in line 1 and “an internal cylindrical surface” of said reactor in lines 2-3. However, there is no recitation of a hermetically sealed cylindrical reactor, nor is there any requirement that the “a hermetically sealed flow-through reactor” itself take a cylindrical form. Note: At most, the recitation of “an internal cylindrical surface” belonging to said “a hermetically sealed flow-through reactor” requires that merely a part of the reactor have merely a single internal surface which is cylindrical.
Claims 2-15 are rejected due to their dependency on indefinite claim 1.
Claim 2 recites “the hermetically sealed cylindrical reactor” in line 2. This limitation lacks antecedent basis upon its initial recitation in claim 1. When addressing said initial recitation in claim 1, Applicant should bear in mind this recitation in claim 2, so as to not raise further 112(b) issues on account of lacking antecedent basis.
Claim 7 recites the limitation "the rate and direction of the screw auger" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, it is unclear if "the rate and direction of the screw auger" are the rotational rate and the rotational direction of the screw auger. Presumably, the rate and direction are the rotational rate and the rotational direction.
Examiner suggests amending claim 7 to recite --wherein a rotational rate and a rotational direction of the screw auger are controllable--.
Claims 11-15 are rejected due to their dependency on indefinite claim 7.
Claim 11 recites “the operating temperature” in line 5. Claim 1, upon which claim 11 ultimately depends, recites several operating temperatures, i.e. a first operating temperature (Claim 1, lines 9-10), a second operating temperature (Claim 1, line 13), and an operating temperature (Claim 1, line 19). It is unclear which operating temperature the limitation “the operating temperature” in line 5 of claim 11 is referencing.
Applicant should amend claim 11 (and possibly claim 1 as well) so as to make clear which operating temperature(s) is(are) referenced by claim 11.
Claim 11 recites “a control system configured to: heat each thermal reaction zone to the operating temperature,” in lines 4-5. This limitation seems to indicate that the control system itself, i.e. one or more components thereof, are responsible for heating each of the thermal reaction zones. Claim 1, upon which claim 11 is ultimately dependent, indicates that each thermal reaction zone includes one or more heating elements which are responsible for heating said zones. Therefore, as presently presented, claim 11 indicates that said one or more heating elements are components of the control system.  However, it seems unlikely that such is applicant’s intention, as including the heating elements as part of the control system contradicts the limitations of claim 1 which indicate that the heating elements are components of their respective thermal reaction zones, and thus, components of the reactor, which claim 11 recites as an element separate from the control system (i.e. claim 11 recites the reactor and the control system as being separate, albeit cooperating elements).
For the purposes of examination, claim 11 has been interpreted as requiring that the control system be configured to control each of the one or more heaters in each of the thermal reaction zones so as to control heating of the thermal reaction zones. 
Claim 13 recites the limitation "the gas extraction system including: 5at least a condenser for condensing a condensable portion of the gas or gases into a liquid product, a burner and flue gas stack for combusting a non-condensable portion of the gas or gases and dispersing resulting flue gas or gases," in lines 4-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, upon which claim 13 depends, recites “a gas extraction system”, but not a gas extraction system including a condenser and a burner.
Applicant should amend claim 13 to recite that the “ancillary processing equipment” includes --the gas extraction system, wherein the gas extraction system includes…--.
Claim 13 recites “the gas extraction system including: at least a condenser for condensing a condensable portion of the gas or gases into a liquid product,” in lines 4-6 (emphasis added). In the context of this limitation, it is unclear what the phrase “at least” (i.e. in “at least a condenser”) is meant to convey. In particular, it is unclear if “the gas extraction system including: at least a condenser” should be interpreted as: 1) a gas extraction system including at least one condenser, i.e. one condenser and potentially additional condensers, 2) a gas extraction system which includes a condenser and possibly additional potentially non-condenser elements for condensing condensable portion of the gas or gases into a liquid product, or 3) a gas extraction system which includes a condenser, wherein the other elements of said gas extraction system recited in claim 13 are optional.
After reviewing Applicant’s specification, option 1) appears to be unlikely. However, Examiner is ultimately unable to determine Applicant’s intention in reciting “at least a condenser”.
For the purposes of Examination, claim 13 has been interpreted as reciting --the gas extraction system including: a condenser--, i.e. as if it did NOT recite the phrase “at least” before “a condenser”.
Applicant should amend claim 13 to clarify the scope of the claimed “gas extraction system” as appropriate.
Claim 13 recites the limitation "the gas or gases" bridging lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the separator for separating the char product into a metal containing fraction and a carbon char fraction" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 earlier recites, in line 9, “a separator”, but not a separator for separating the char product into a metal containing fraction and a carbon containing fraction.
Applicant should amend lines 10-11 of claim 13 to recite --the separator, wherein the separator is configured for separating the char product into a metal containing fraction and a carbon char fraction--.
Claim 15 recites the limitation "the ancillary equipment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
There would be proper antecedent basis for this limitation were claim 15 to recite dependency on either of claims 13 or 14. To overcome this rejection, applicant should amend claim 15 to recite dependency on one of said claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,162,030. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to a slightly broader version of the reactor recited in the claims of the ‘030 patent. For example, the claims of the ‘030 patent recite various operating temperatures of the reactor which are not reflected in the claims of the present application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘030 patent by broadening said claims, thus arriving at the claims of the present application. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,168,259. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are directed essentially to a device for carrying out the method(s) of claims 1-18 in the ‘259 patent.
It would have been obvious to one of ordinary skill in the art to modify the method claims of ‘259 patent to recite the apparatus for carrying out the method thereof, thus arriving at the claims of the present application.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,168,259. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to a slightly broader version of the reactor recited in claim 19 of the ‘259 patent. For example, claim 19 of the ‘259 patent recite various operating temperatures of the reactor which are not reflected in the claims of the present application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 19 of the ‘259 patent by broadening said claims, thus arriving at the claims of the present application.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/490,128 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are directed essentially to a device for carrying out the method(s) of claims 1-18 in the ‘128 application.
It would have been obvious to one of ordinary skill in the art to modify the method claims of ‘128 application to recite the apparatus for carrying out the method thereof, thus arriving at the claims of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-15 would be allowable if 1) rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and 2) if the double patenting rejections set forth above were overcome, e.g. by filing of terminal disclaimers.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 is drawn to a reactor for the non-oxidative thermal degradation of rubber containing waste.
The closest prior art of record is Karanikas (US 9,920,251) in view of Kaczmarek (US 2010/0076245) and Abdulbaki (“Final Design Report, Pyrolysis Feeder”) as described in the 103 rejection of claim 1 set forth in the 3/8/2021 Non-Final Rejection of parent application 16/467,546. 
In summary of this prior art: Karanikas teaches a flow-through reactor for non-oxidative thermal degradation of rubber containing waste into a char product, said reactor being generally similar in scope to that of the claims; Kaczmarek’s teachings establish that it would be obvious to one of ordinary skill in the art to modify Karanikas such that the screw auger thereof rotated in both forward and reverse directions; and Abdulbaki’s teachings establish that it would be obvious to one of ordinary skill in the art to modify Karanikas such that the screw auger tracks the internal cylindrical surface of the reactor in a close relationship to minimize or prevent the transport of material through a clearance space between the outer edges of the flighting and the internal cylindrical surface of the reactor. 
The combination of Karanikas, Kaczmarek, and Abdulbaki fails to teach or suggest a hermetically sealed flow through reactor for non-oxidative thermal degradation of rubber like that of claim 1 “wherein each thermal reaction zone is provided with [i.e. wherein each of the first and second thermal reaction zones is provided with its own]… one or more gas outlets for withdrawing gas or gases evolved during the non-oxidative thermal degradation of rubber”. 
There is no prior art of record which cures the deficiencies of Karanikas, Kaczmarek, and Abdulbaki.
Therefore, claim 1 and its dependents are novel and non-obvious over the combination of Karanikas, Kaczmarek, and Abdulbaki.
Wolfe et al. (US 5,296,005) teaches a reactor system which is similar to that of the claims. 
However, Wolfe et al. fails to teach or suggest a screw auger that passes through all of the first thermal reaction zone, the second thermal reaction zone, and the cooling zone in a manner so as to allow said screw auger to transfer waste through all of said zones and to the outlet, as is implicitly required by independent claim 1 (see claim interpretation above). 
There is no teaching suggestion or motivation in the prior art which would lead one of ordinary skill in the art to modify Wolfe et al. so as to include such a screw auger.
Therefore, claim 1 and its dependents are novel and non-obvious over Wolfe et al.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772